Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 17/123454, filed on 12/16/2020. Claims 1-10 are
currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 5, The term “substantially” in claim 5is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the T-shaped transverse cross section is rendered indefinite. Appropriate correction is required..

Regarding Claim 6, Claim 6 recites the limitation "the duct support" in the 1st line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the duct assembly" in the 2nd line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 6 recites the limitation "said duct support" in the 3rd line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Laue (DE 102006025388 B4) in view of Gilbertson et al. (US 20190039747 A1).

Regarding Claim 1, Laue teaches an aircraft fuselage portion comprising: a fuselage structure Fig. 3 element 3) comprising annular frames perpendicular to a longitudinal direction of extent of said fuselage portion, a flat floor (Cabin floor in Fig. 3), and vertical struts perpendicular to the floor that extend from the floor to a frame (Fig. 2 elements 12), forming a space, termed triangle region (Triangular region on bottom left and bottom right of Fig. 3), which is delimited by an underside of the floor, said vertical struts and said frames
	Laue fails to teach a first slideway element and a second slideway element, the second slideway element being connected to or formed by the fuselage structure and which is configured to form, in said triangle region, a longitudinal slideway by cooperation with the first corresponding slideway element.
	However, Gilbertson teaches a first slideway element (Fig. 10 element 304) and a second slideway element (Fig. 10 element 302), the second slideway element being connected to or formed by the fuselage structure and which is configured to form, in said triangle region, a longitudinal slideway by cooperation with the first corresponding slideway element.
	Laue and Gilbertson are considered analogous to the claimed invention as they in the same field of aircraft duct support structures. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuselage portion of Laue to have the slideway elements for supporting the ducts as disclosed by Gilbertson. Doing so would allow the ducts to be supported while supporting the aircraft cabin floor. 

Regarding Claim 2, Laue and Gilbertson teach the limitations set forth in Claim 1.
	Gilbertson further discloses in said triangle region, an aircraft duct assembly comprising at least two ducts extending along a general direction of rectilinear extent, each duct being able to be an electrical, hydraulic or aeraulic duct, and a duct support, each duct being connected to said duct support (Fig. 10 transport elements 1000 and 1002; “Each of number of transport elements 204 is configured to move a medium from one place in aircraft 200 to another. That medium may take the form of, for example, without limitation, a fluid, fuel, hydraulic fluid, electricity, or some other medium” Par [0037] lines 1-5), said duct support comprising the first slideway element configured to cooperate with the second slideway element to form the slideway, via which said duct assembly is connected to said fuselage structure.

Regarding Claim 6, Laue and Gilbertson teach the limitations set forth in Claim 1.
	Laue further discloses the duct support of the duct assembly is suspended from the fuselage structure by an upper part of said duct support (“Within each recording area 4 is a pipe system 2 arranged with at least a portion of its components. These components are in particular conduits, for example for liquid and gaseous substances such as oxygen and water, conduits for electrical signals and services, conduits for the transmission and routing of these media from one source to one or more consumers and vice versa. This also includes, for example, cables of air conditioning systems and electrical equipotential bonding rails. The components may also include the various support and fasteners for the lines” PE2E Document viewer translation).

Regarding Claim 7, Laue and Gilbertson teach the limitations set forth in Claim 2.
	Laue further discloses the duct assembly comprises at least two ducts selected from: an air-distribution duct for distributing air into a cabin and/or a cockpit; a hydraulic duct for a hydraulic control system; a water duct; a suction duct (“Within each recording area 4 is a pipe system 2 arranged with at least a portion of its components. These components are in particular conduits, for example for liquid and gaseous substances such as oxygen and water, conduits for electrical signals and services, conduits for the transmission and routing of these media from one source to one or more consumers and vice versa. This also includes, for example, cables of air conditioning systems and electrical equipotential bonding rails. The components may also include the various support and fasteners for the lines” PE2E document viewer translation).

Regarding Claim 8, Laue and Gilbertson teach the fuselage portion according to Claim 1.
	Laue further discloses an aircraft comprising at least one fuselage portion according to claim 1 (“The invention relates to a piping system arrangement in one a fuselage-type aircraft or spacecraft with at least a recording area for a recording of at least one component of a conduit system and an aircraft or spacecraft with such an arrangement” PE2E document viewer translation).

Regarding Claim 9, Laue and Gilbertson teach a method for mounting a duct assembly in an aircraft fuselage portion, comprising the steps of: providing an aircraft fuselage portion according to claim 1.
	Gilbertson further discloses bringing a first slideway element (Fig. 10 element 304) into cooperation with a second slideway element (Fig. 10 element 302) to form a slideway, and fitting the duct assembly in said fuselage portion by translation along the slideway.

Regarding Claim 10, Laue and Gilbertson teach the limitations set forth in Claim 9.
	Laue further discloses constituting an aircraft duct assembly comprising at least two ducts extending in a general direction of rectilinear extent, each duct being able to be an electrical, hydraulic or aeraulic duct, constituting a duct support, and connecting each duct to said duct support (Fig. 10 transport elements 1000 and 1002; “Each of number of transport elements 204 is configured to move a medium from one place in aircraft 200 to another. That medium may take the form of, for example, without limitation, a fluid, fuel, hydraulic fluid, electricity, or some other medium” Par [0037] lines 1-5).


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Laue (DE 102006025388 B4) in view of Gilbertson et al. (US 20190039747 A1) and further in view of Holvoet et al (FR 2961490 A1).

Regarding Claim 3, Laue and Gilbertson teach the limitations set forth in Claim 2.
	Laue and Gilbertson fail to teach the first slideway element comprises a carriage configured to cooperate with a rail of the second slideway element, or in which the first slideway element comprises the rail configured to cooperate with the carriage of the second slideway element.
	However Holvoet teaches the first slideway element comprises a carriage configured to cooperate with a rail of the second slideway element (Figs 3 and 4 element 26), or in which the first slideway element comprises the rail configured to cooperate with the carriage of the second slideway element.
	Laue, Gilbertson and Holvoet are considered analogous to the claimed invention as they are in the same field of aircraft duct system supports. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support system of Laue and Gilbertson to have rails included as disclosed by Holvoet. Doing so would allow for easier and more secure installation of the duct supports. 
 
Regarding Claim 4, Laue, Gilbertson, and Holvoet teach the limitations set forth in Claim 3.
	Holvoet further discloses the first slideway element comprises a carriage configured to cooperate with a rail of the second slideway element, or in which the first slideway element comprises the rail configured to cooperate with the carriage of the second slideway element (Figs 3-4 element 22).

Allowable Subject Matter
Claims 5 is objected to as being dependent upon a rejected base claim, but would possibly be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644